People v Parker (2018 NY Slip Op 02683)





People v Parker


2018 NY Slip Op 02683


Decided on April 19, 2018


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: April 19, 2018

109041

[*1]THE PEOPLE OF THE STATE OF NEW YORK, Respondent,
vGARY J. PARKER, Appellant.

Calendar Date: March 2, 2018

Before: McCarthy, J.P., Egan Jr., Lynch, Clark and Mulvey, JJ.


Rural Law Center of New York, Castleton (Cynthia Feathers of counsel), for appellant.
Jason M. Carusone, District Attorney, Lake George (Rebecca Nealon of counsel), for respondent.

MEMORANDUM AND ORDER
Appeal from a judgment of the County Court of Warren County (Hall Jr., J.), rendered December 7, 2016, convicting defendant upon his plea of guilty of the crimes of aggravated unlicensed operation of a motor vehicle in the first degree and driving while ability impaired by drugs.
Judgment affirmed. No opinion.
McCarthy, J.P., Egan Jr., Lynch, Clark and Mulvey, JJ., concur.
ORDERED that the judgment is affirmed.